Citation Nr: 9922881	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a disability 
manifested by sexual problems, including as due to 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by a rash, including as due to undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue, including as due to undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by joint and muscle aches and pains, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February to October 
1961 and from September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, that denied the above-noted claims.  
The claim is now under the jurisdiction of the RO in 
Montgomery, Alabama.

At the veteran's request, he was scheduled for a personal 
hearing before the Board in May 1998; however, he canceled 
this hearing.

The case was previously before the Board in June 1998, when 
it was remanded for examination of the veteran, medical 
opinions and medical records.  The requested development has 
been completed to the extent possible.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current tinnitus or 
disabilities manifested sexual dysfunction, a rash, fatigue, 
and joint and muscle aches and pains are the result of a 
disease or injury incurred in service.

2.  There is no evidence that complaints of sexual 
dysfunction, a rash, fatigue, and joint and muscle aches and 
pains were chronic during service in the Southwest Asia 
theater of operations or have become manifest to a degree of 
10 percent or more since that time.

3.  The veteran failed to report for additional examinations 
and to provide requested medical treatment information.


CONCLUSIONS OF LAW

1.  The claims for service connection for tinnitus and 
disabilities manifested sexual dysfunction, a rash, fatigue, 
and joint and muscle aches and pains are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claims for service connection for sexual dysfunction, 
a rash, fatigue, and joint and muscle aches and pains claimed 
as undiagnosed illnesses are not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, the veteran served on active duty from 
September 1990 to April 1991.  He served in the Southwest 
Asian theater of operations during the Persian Gulf War from 
September 27, 1990, to March 10, 1991.  His primary specialty 
was a chemical operations specialist.

On a July 1988 report of medical history, prior to the 
veteran's active service, he complained of foot trouble.  
Examination of the feet was negative.  However, the examiner 
noted that the veteran had a heel spur of the left foot, 
treated with anti-inflammatory agents. 

Medical records from Goodyear Medical Center reveal that in 
February 1990, also prior to the veteran's active service, he 
complained of right hand pain for the past 10 days.  Physical 
examination was essentially negative.  The assessment was 
right hand strain.  In July 1990, the veteran complained of a 
sore chest muscle on the left side for the past two weeks, 
increased with shoulder motion.  An x-ray of the left 
shoulder was negative.  The examiner's assessment was chest 
wall/shoulder strain.

The veteran's service medical records disclose no complaints 
or findings pertaining to tinnitus, sexual dysfunction, a 
rash, fatigue, or joint and muscle aches and pains.  An 
undated audiogram, which also contains no identifying 
information, other than a hand-written notation of "male," 
noted "NOISE EXP. 000000."  On separation examination in 
March 1991, the veteran described his present health as 
excellent.  He specifically denied swollen or painful joints; 
arthritis, rheumatism or bursitis; ear trouble; skin 
diseases; bone, joint or other deformity; painful or trick 
shoulder or elbow; recurrent back pain; trick or locked knee; 
or foot trouble.

The veteran was again treated at Goodyear Medical Center 
following his separation from service.  In May 1991, he 
complained of malaise, low back pain, fever, headaches, 
stomach cramps and not feeling well.  On examination of the 
back, there was no costovertebral angle (CVA) tenderness.  
The examiner's assessment was "flu like symptoms."  In June 
1991, the veteran complained of chronic fatigue for the last 
several weeks.  Physical examination was essentially 
negative.  Chest x-ray was within normal limits.  A sinus x-
ray showed questionable frontal chronic sinusitis.  
Laboratory studies were completed.  An injection of vitamin 
B-12 was given.  No diagnosis was rendered.  In August 1991, 
the veteran was again given an injection of B-12 at his 
request.  The veteran further complained of a rash on his 
legs/medial thighs for the past two weeks in March 1992.  He 
also reported left elbow pain and pain in his left foot.  On 
physical examination, there was left elbow tenderness over 
the epicondylar region.  The examiner diagnosed contact 
dermatitis and epicondylitis.  On follow-up examination in 
April 1992, the veteran reported that his epicondylitis was 
much better.  There was no tenderness or swelling of the left 
elbow.  The examiner diagnosed epicondylitis, resolved well.

In an September 1992 U.S. Army Reserve report of medical 
examination, the veteran denied swollen or painful joints; 
arthritis, rheumatism or bursitis; ear trouble; skin 
diseases; bone, joint or other deformity; painful or trick 
shoulder or elbow; recurrent back pain; trick or locked knee; 
or foot trouble.  Physical examination was normal.

In September 1993, the veteran was seen by Robert C. Doekel, 
M.D.  His complaints included snoring which had worsened 
since his return from active duty in March 1991.  He also 
reported daytime and night time sleepiness.  He stated that 
two to three months after his return from active duty he 
developed an illness characterized by chills, fever and a 
tired feeling that lasted 45 to 60 days.  It had subsequently 
cleared.  After two B-12 shots, he felt better and had no 
recurrence.  The veteran weighed 221 pounds, and he reported 
that his weight had gone up 20 pounds in the past three 
years.  He said that he usually went to bed at 10:30 p.m., 
falling asleep within 10 minutes.  He usually woke up one 
time by himself, or multiple times if his wife was trying to 
get him to stop snoring.  H was able to go to sleep again in 
a few minutes.  He woke up at 5:30 a.m.  Physical examination 
was essentially negative, with the exception of a mild 
overbite and a quite excessive soft palate and uvula, well 
below the base of the tongue.  Blood work was conducted, 
which was reportedly normal.  Dr. Doekel's impression was 
obstructive sleep apnea.  In November 1993, the veteran 
underwent two overnight sleep studies.  The first was felt to 
be a poor study.  On the second study, the impression of 
obstructive sleep apnea was given.  It was recommended that 
the veteran continue weight reduction and avoid sleeping on 
his back.

On follow-up in February 1994, the veteran further complained 
of a decrease in his libido and an inability to maintain and 
sustain an erection since his separation from active service.  
He said he and his wife had only had intercourse 20 times in 
1992.  He said he did not keep track in 1993, and they had 
had intercourse two times so far in 1994.  He awoke with a 
partial erection once a month.  He felt that this was due to 
"PB" pills he was given during service to counter nerve 
agents.  Laboratory testing was conducted, and blood work was 
normal.

The veteran submitted his original claim for service 
connection to the RO in February 1994.  He claimed that he 
suffered from achy joints, sexual trouble, and a skin rash as 
a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He also requested 
entitlement to service connection for ringing in his ears, or 
tinnitus, as a result of being stationed too close to an 
airfield during Operation Desert Storm.

In April 1994, the veteran stated that during service he was 
around smoke for a short time.  He denied exposure to any 
environmental agents.  He did report a positive reading for 
nerve gas after a scud attack; however, a second reading was 
normal.  He claimed that the water he had for showers was 
provided by the Saudis and sometimes came from ditches and 
mud puddles.  Finally, he indicated that he felt that his 
troubles were caused by shots or "P.B." tablets he had to 
take.

The veteran was afforded a VA general medical examination in 
August 1994.  He complained of diffuse arthralgias of the 
feet, knees and hips, worse in the mornings and improving 
with use.  He also experienced tinnitus; a rash described as 
a patch or red area over his thighs and hypopigmented areas 
over the skin that was reportedly evaluated by dermatologists 
and felt to be sun related; persistent fatigue; and trouble 
with his sex life, including difficulty achieving a full 
erection and a decrease in frequency of intercourse with his 
wife.  All of these complaints had arisen since his return 
from service.  The veteran gave a history of loud engine 
exposure.  On physical examination, there were a number of 
small hypopigmented areas over the upper extremities 
bilaterally.  There was also some slightly diminished 
vibration in the distal lower extremities.  The remainder of 
physical examination was essentially negative.  There was 
good range of motion of all joints without any obvious 
evidence of joint deformities.  The examiner's impression was 
multiple medical complaints including diffuse arthralgias, 
tinnitus, rash and impotency.  The examiner further stated 
that, "The patient has had prior studies about a year ago 
including a normal CBC, UA, META-1 with normal leishmania 
smear and unremarkable hepatitis studies.  A single exact 
etiology of the patient's multiple complaints is undetermined 
at this point."  Further laboratory studies, i.e., serum 
blood tests including rheumatoid factor to rule out any 
evidence of arthritis, erythrocyte, sedimentation rate, ANA, 
META-1, CBC, thyroid function tests and B-12, folate, and 
testosterone level were recommended.  "MOD" clinic follow-
up was to be arranged for evaluation of the laboratory 
results.  Laboratory testing was thereafter completed; 
however, there is no interpretation of these studies of 
record.  August 1994 x-rays of the cervical spine were 
negative.

On VA psychiatric examination in August 1994, the veteran 
complained of an inability to maintain an erection, ringing 
in his ears, and pains in his knees and joints.   He claimed 
that during service he was exposed to PB tablets, dye in his 
uniform, contaminated water and insect repellent.  Objective 
findings were normal.  The examiner diagnosed "no current 
objective evidence of any significant mental or emotional 
impairments."

The veteran also underwent a VA audiological examination in 
August 1994.  He reported noise exposure while serving in the 
Reserves without the use of ear protection, as well as noise 
exposure in the civilian workplace for 23 years with the use 
of ear protection when required.  The veteran gave a history 
of the onset of tinnitus between September and October 1990 
during service while stationed near an air base and exposed 
to loud planes.  He described it as a constant, bilateral, 
faint ringing sound, worse in the left ear.  No diagnosis was 
rendered.  The report of the audiological examination was not 
signed by the audiologist who did the examination or by the 
chief of the audiology department.

Pursuant to the Board's June 1998 remand, the RO wrote to the 
veteran at his most recent address of record in July 1998 and 
requested that he provide a list of those who had treated him 
for tinnitus, sexual problems, a rash, fatigue, and joint and 
muscle aches and pains since his separation from service, 
including any treatment from a dermatologist.  The veteran 
did not respond.

The veteran was scheduled for VA examinations in August 1998 
for interpretation of any current, as well as all previous, 
laboratory studies, and evaluation and medical opinions 
concerning any tinnitus, sexual problems, rash, fatigue, and 
joint and muscle aches and pains.  He requested that these 
examinations be rescheduled because he was on Active Duty for 
Training until August 24, 1998.  The examinations were 
therefore rescheduled in December 1998; however, the veteran 
failed to report.

In a February 1999 supplemental statement of the case, the RO 
notified the veteran that he failed to report for the 
December 1998 VA examinations and of additional laws and 
regulations, including 38 C.F.R. § 3.655.


II.  Legal Analysis

A.  Service connection claims, other than Gulf War 
undiagnosed illness claims

The veteran contends that he is entitled to service 
connection for tinnitus, sexual dysfunction, a rash, fatigue, 
and joint and muscle aches and pains, on bases other than 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection arthritis may be 
established based on a legal "presumption" by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (the Court) has held that 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. App. 228, 
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

A VA regulation pertinent to the failure to report for VA 
examinations provides,

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.

38 C.F.R. § 3.655(b) (1998).

1.  Tinnitus

It is unclear whether or not the veteran currently has 
tinnitus.  The August 1994 report of the audiological 
examination that is in the claims folder is not signed by the 
audiologist who did the examination or by the chief of the 
audiology department.  It is not possible to determine 
whether a diagnosis of tinnitus has been given.  The August 
1994 VA general examiner's impression included tinnitus, 
although this appeared to be based solely upon the veteran's 
history.  The case was remanded in June 1998 for further 
development, including a medical opinion as to whether the 
medical evidence supports a diagnosis of tinnitus; however, 
the veteran did not cooperate.  An unclear diagnosis should 
not prevent a claim from being established as well grounded, 
but rather such conflicts should be resolved or reconciled 
when the claim is considered on the merits.

The veteran's service medical records are negative for 
complaints or findings of tinnitus.  However, the veteran has 
reported noise exposure while serving in the Reserves without 
the use of ear protection.  He gave a history of the onset of 
tinnitus between September and October 1990 during service 
while stationed near an air base and exposed to loud planes.  
Therefore, the Board finds that there is sufficient lay 
evidence of incurrence of a disease/injury during service, 
and the second element of a well-grounded claim has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having tinnitus since active service.  Presuming this history 
to be credible for the purpose of establishing a well-
grounded claim, there is still no medical evidence of record 
of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 497 (holding 
that veteran's own testimony that he sustained a back injury 
in service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current disability to 
any inservice finding or event, including any noise exposure, 
or to the post-service symptomatology.  The veteran is not 
competent to ascribe his post-service difficulties to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced 
tinnitus symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic disability which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptomatology experienced 
in service represented chronic tinnitus rather than an acute 
and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that any tinnitus diagnosed after 
service had its onset in service or is the result of, or 
related to, any disease contracted or injury sustained in 
active military service, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


2.  Sexual dysfunction, a rash, fatigue, and joint and muscle 
aches and pains

Similarly, it is unclear whether or not the veteran currently 
has disabilities manifested by sexual dysfunction, a rash, 
fatigue, and joint and muscle aches and pains.  On VA general 
medical examination in August 1994, the examiner noted the 
presence of a number of small hypopigmented areas over the 
veteran's upper extremities bilaterally, but made no further 
comment concerning these findings.  He was diagnosed to have 
contact dermatitis of the thighs in March 1992, however, he 
reported at the time that the condition was of two weeks' 
duration, and it has not been diagnosed or treated since.  
Numerous laboratory tests have been conducted to diagnose 
and/or assess the veteran's current complaints of sexual 
problems, fatigue, and joint and muscle aches and pains.  
However, there is no medical opinion of record interpreting 
any of these laboratory tests.  Such an opinion is necessary 
in this case and was requested on remand in June 1998; 
however, the veteran failed to appear for his scheduled VA 
examinations in December 1998.

The veteran's service medical records are negative for 
complaints or findings of disabilities manifested by sexual 
dysfunction, a rash, fatigue, and joint and muscle aches and 
pains.  He has reported the onset of these disabilities after 
his separation from active service and attributes them to 
inservice exposure to smoke, nerve gas, contaminated water, 
insect repellant, clothing dye, and shots and/or "P.B." 
tablets he had to take.  As the veteran is competent to state 
that he was exposed to some of these items, the Board finds 
that there is sufficient lay evidence of incurrence of a 
disease/injury during service, and the second element of a 
well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported having symptomatology of sexual dysfunction, a rash, 
fatigue, and joint and muscle aches and pains since active 
service.  As noted above, he reported the onset of these 
symptoms after his separation from active service.  There are 
also no medical opinions contained in any of the veteran's 
post-service medical records relating any current 
disabilities manifested by sexual dysfunction, a rash, 
fatigue, and joint and muscle aches and pains to any 
inservice finding or event.  The veteran is not competent to 
ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any disabilities manifested by 
sexual dysfunction, a rash, fatigue, and joint and muscle 
aches and pains diagnosed after service had their onset in 
service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


3.  Duty to assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims.  The veteran has failed to cooperate with 
VA's efforts to fully develop his claims.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


B.  Gulf War undiagnosed illness claims

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for disabilities 
manifested by sexual dysfunction, a rash, fatigue, and joint 
and muscle aches and pains.  As a threshold matter, the RO 
has complied with the development of these Gulf War 
undiagnosed illness claims as required by M21- 1, Part III, 
para. 5.17 (April 30, 1999).  See, e.g., July 1996 RO Gulf 
War development letter to the veteran and VA examination 
reports dated in August 1994.  The RO has also obtained the 
veteran's service medical and service personnel records.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
September 27, 1990, to March 10, 1991.

As noted above, it is unclear whether or not the veteran 
currently has recognized clinical diagnoses which account for 
his symptoms of sexual dysfunction, a rash, fatigue, and 
joint and muscle aches and pains.  The veteran did not have 
any rash on VA examination, and the only "rash" ever noted 
in his medical records is the contact dermatitis noted on one 
occasion in 1992, that was treated and apparently cleared.  
The August 1994 VA general medical examiner stated that a 
single exact etiology of the veteran's multiple complaints 
was undetermined at this point and recommended further 
laboratory studies.  The veteran failed to appear for VA 
examinations scheduled in December 1998 to evaluate his 
claimed disabilities and there are no medical opinions of 
record interpreting any of his laboratory tests (which had 
been requested by the Board upon examination).

The veteran's complaints of sexual dysfunction, a rash, 
fatigue, and joint and muscle aches and pains following his 
separation from active service suffice to satisfy the second 
element of a well-grounded claim under 38 C.F.R. § 3.317, 
that is, manifestation of one or more signs or symptoms of 
undiagnosed illness.

Objective indications of chronicity during service in 
Southwest Asia or of a degree of disability of 10 percent or 
more during the presumptive period is the third element of a 
well-grounded claim.  There are no objective indications of 
chronicity during service in Southwest Asia of any of these 
complaints.  Therefore, in order to be well-grounded, there 
must be evidence that would support assigning a 10 percent 
disability evaluation.  The presumptive period has not yet 
expired as of this writing, so the Board will consider the 
evidence from 1991 to the present.

The sexual dysfunction of which the veteran complains is lack 
of interest, infrequent intercourse, and difficulty 
maintaining an erection.  He does not have a diagnosis 
associated with this complaint.  The complaints do not amount 
to a compensable level of disability.  Under Diagnostic Code 
7522, deformity of the penis with loss of erectile power 
would be evaluated as 20 percent disabling, with 
consideration of entitlement to special monthly compensation 
for loss of use of a creative organ.  See 38 C.F.R. § 4.115b 
(1998).  The veteran does not have deformity of the penis, 
and he has not lost the use of a creative organ, as he does 
report that he continues to have intercourse, although with 
decreased interest and frequency.

Reference is had to the rating criteria for evaluating skin 
disorders to determine whether the claimed rash has 
manifested to a compensable degree.  As noted above, the 
veteran has actually been found to have a skin disorder, 
contact dermatitis, on one occasion, but that cleared and has 
not been diagnosed or treated since.  On the VA examination, 
there were only a number of small, hypopigmented areas over 
the upper extremities.  Diagnostic Codes 7807 through 7819 
for skin disorders are all evaluated as for eczema, under 
Diagnostic Code 7806.  A ten percent evaluation requires 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  There is no evidence of 
exfoliation, exudation, or itching involving the veteran's 
hypopigmented areas.

The veteran complains of fatigue.  Reference is had to 
Diagnostic Code 6354, chronic fatigue syndrome, for the 
criteria to determine whether the veteran's complaints amount 
to a compensable disability.  Chronic fatigue syndrome is 
evaluated on the basis of debilitating fatigue, cognitive 
impairments (inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms.  A 
ten percent disability evaluation requires symptoms which wax 
and wane but result in periods of incapacitation of at least 
one but less than two weeks total duration per year, or, 
symptoms controlled by continuous medication.  A note 
provides that, for the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  The 
veteran's complaints of fatigue have never required bed rest.  
The only treatment he has reported for fatigue has been the 
two B-12 injections he requested and was given in 1991, that 
he has reported cleared up the condition.  Without 
manifestations of fatigue amounting to a compensable 
disability, the claim for fatigue as manifestation of 
undiagnosed illness is not plausible.

Muscle and joint aches and pains are evaluated with reference 
to Diagnostic Code 5002, rheumatoid arthritis.  That requires 
rating chronic residuals such as limitation of motion or 
ankylosis under the appropriate code for the specific joint 
involved.  Limitation of motion must be confirmed by 
objective findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The veteran has 
never had any limitation of motion on examination, and no 
objective indications of painful motion have been noted.  He 
did have a diagnosis of epicondylitis in 1991, but that 
resolved with treatment.  There is no objective evidence on 
which to base a 10 percent assignment of disability to the 
claimed muscle and joint aches, and that claim is not 
plausible.

No examiner has explicitly expressed an opinion that any 
findings on examination concerning sexual dysfunction, a 
rash, fatigue, and joint and muscle aches and pains, were 
manifestations of an undiagnosed illness.  The August 1994 VA 
general medical examiner stated only that a single exact 
etiology of the veteran's multiple complaints (i.e., diffuse 
arthralgias, rash and impotency) was undetermined at this 
point and recommended further laboratory studies. 

When an accurate and comprehensive VA examination is found to 
be necessary in order to fully evaluate a claim, the 
appellant is required to cooperate with that examination.  
See Hayes v. Brown, 5 Vet. App. 60 (1993); see also Wood v 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the instant case, 
the veteran has failed appear for VA examinations.  When 
these claims were remanded by the Board in June 1998, the 
veteran was put on notice of the importance of his private 
treatment records and of requested VA examinations to his 
claims.  Clearly, he has failed to cooperate in the efforts 
of VA to determine the exact diagnoses, if any, and etiology 
of his claimed disabilities.  He has actively thwarted 
attempts by VA to obtain the necessary medical evidence to 
adjudicate his claims.  There is no duty to tell the veteran 
of the type of information necessary to complete his 
application, because he has already been so advised.  See 
38 U.S.C.A. § 5103(a) (West 1991).

The veteran has not stated plausible claims, and there is no 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).



ORDER

Having found the claims not well grounded, entitlement to 
service connection for tinnitus, and for disabilities 
manifested by sexual dysfunction, a rash, fatigue, and joint 
and muscle aches and pains are denied.

Having found the claims not well grounded, entitlement to 
service connection for sexual dysfunction, a rash, fatigue, 
and joint and muscle aches and pains claimed as undiagnosed 
illnesses are denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

